—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Suffolk County (Pach, J.), entered February 18, 1993, which determined that (1) good cause had been demonstrated for the late filing of a petition seeking to extend the appellant’s placement with the New York State Division for Youth, and (2) sufficient cause had been demonstrated for an extension of the appellant’s placement for a period of one year.
Ordered that the order is reversed, on the law, without costs or disbursements, and the petition is dismissed.
Family Court Act § 355.3 (1) mandates that a petition to extend the placement of a juvenile delinquent be filed "at least sixty days prior to the expiration of the period of placement, except for good cause shown.” The failure to comply with this requirement results in the dismissal of the petition (Family Ct Act § 355.3 [2]). Here, the petition to extend the appellant’s placement was filed 19 days after the passing of the statutory deadline. The sole excuse proffered for this delay was administrative neglect committed by the appellant’s counselor. We hold that this claimed excuse, without more, did not constitute good cause for the failure to timely file the petition for extension of placement (see, Matter of Wayne S., 193 AD2d 371; Sobie, Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act § 355.3, at 575; see generally, Matter of Changa W, 123 AD2d 435). Thompson, J. P., Sullivan, Ritter and Joy, JJ., concur.